Citation Nr: 1708451	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Interpreter, A. T.




ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1961.  He died in December 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In September 2011, the appellant appeared and testified before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The matter was previously remanded in February 2012 for a corrected VCAA notice and for further development. 


FINDINGS OF FACT

1.  The Veteran died in December 2007; and, his death certificate identifies the cause of death as chronic obstructive lung disease due to, or as a consequence of, pneumonia. 

2.  At the time of his death, service connection was not in effect for any condition.

3.  The Veteran's blindness was not an additional disability caused by VA care. 

4.  Chronic obstructive lung disease, pneumonia, and blindness were not present in service and are not shown to be etiologically related to service. 

5. The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, nor that the cause of death is otherwise related to service.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service or presumed to have been incurred in service did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death as due to VA treatment and surgery have not been met. 38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume the Board overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

The duty to notify has been met.  See December 2012 VA correspondence and September 2011 Travel Board Hearing transcript.  Neither the appellant, nor her representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

The duty to assist the appellant has also been satisfied.  All relevant requested and identified records, that are obtainable, have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with the claim.  The late Veteran's service treatment records, private treatment records, Social Security Administration (SSA) records, and also his official death certificate listing the condition which caused his death, have been obtained and associated with the evidence.  No outstanding evidence has been identified that has not otherwise been obtained.  In this regard, the appellant was notified that records from Kindred Hospital Forest Park were no longer available.

The Board notes the VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  In DeLaRosa, the Federal Circuit held that an opinion was not needed where "the even more restrictive" test of 38 U.S.C.A. § 5103A (d) was not met.  Id. at 1322.  Under the § 5103A (d) test, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  The Federal Circuit has held that an appellant's assertion that one condition was caused by another was insufficient to trigger the duty to provide an examination or get an opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

In this regard, a medical opinion is not required as there is enough evidence to currently decide the appellant's 1151 claim for the cause of the Veteran's death.  38 U.S.C.A. § 1151 requires the appellant show that the Veteran (1) had a qualifying additional disability and (2) that the disability was proximately caused by hospital care, medical/surgical treatment, or examination provided by the VA or in a VA facility.  The record however indicates that an additional disability did not exist.  Specifically, a VA examination determined that the Veteran did not, by definition, have an additional disability resulting from VA treatment.  See April 2006 VA Examination.  As the first element in proving the 1151 claim cannot be established, the § 5103A (d) test is not met.  

Correspondingly, the only evidence relating the Veteran's death to a service connected disability consists of the appellant's assertion to that effect.  She has provided no real evidence or argument in that regard. Specifically, she has not identified the chemicals that her husband was exposed to or provided any competent opinion of a medical nexus.  Any medical opinion would be speculative in nature.  Similarly, as will be discussed, the Veteran is not shown to have had active service in Vietnam, which is contrary to what she said she was told, or been in any other situation wherein he would have been exposed to herbicide agents.  There is simply no evidence to substantiate such a history.  Her belief that the Veteran's death is related to service by reason of chemical exposure or herbicide agents is insufficient to trigger the duty to obtain a medical opinion.  Id., DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  There is also no indication of evidence that service-connected disabilities or VA treatment caused or contributed to the cause of the Veteran's death.  Thus, with respect to the appellant's claim, there is no additional evidence which needs to be obtained.

This claim was remanded in February 2012.  The Board instructed the RO to send a corrected VCAA notice, obtain copies of SSA records, obtain VA treatment records, and readjudicate the issues on appeal.  Such was accomplished.  Accordingly, all remand instructions issued by the Board have been complied with and these matters are once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


 Merits

The appellant's primary contention is that the Veteran's death qualifies for compensation under 38 U.S.C.A. § 1151.  She maintains VA treatment caused the Veteran's blindness.  His blindness caused him to fall and become hospitalized.  And, while hospitalized, he developed pneumonia, which caused his death.  See September 2016 Appellate Brief and September 2011 Hearing Transcript.

Under 38 U.S.C.A. § 1151, compensation may be paid for additional disability or death caused by hospital care, medical or surgical treatment, or examination furnished the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical/surgical treatment, or examination; or (B) an event not recently foreseeable.

The requirements of an 1151 claim are twofold.  First, there must be evidence of additional disability, as shown by comparing the Veteran's condition before and after the VA medical care in question.  38 C.F.R. § 3.361(b).  VA considers each body part or system separately.  The additional disability must not be the result of the Veteran's willful misconduct.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.301 (c)(3).  Second, the additional disability must be caused by hospital care, medical/surgical treatment, examination, training and rehabilitation services, or compensated work therapy program furnished the veteran by VA.  38 C.F.R. § 3.361(c).

Claims received for additional disability due to hospital care, treatment, or examination require actual causation not the result of continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. 
 § 3.361(c)(2).

The appellant's 1151 claim cannot be sustained because medical evidence of record shows that an additional disability did not exist.  VA treatment records note blindness following the Veteran's cataract surgery.  However, an April 2006 VA medical opinion sufficiently determined that the Veteran's blindness was not caused by VA treatment, but was a consequence of his pre-operative diagnosis of diabetes.  The examiner indicated that with or without surgery the Veteran presented with a very poor prognosis for visual recovery.  Put another way, the Veteran would have lost his sight due to existing eye disability irrespective of his VA treatment.  The Board finds this opinion highly probative.  The appellant has not presented any clinical evidence to the contrary.  As there is no evidence of an additional disability resulting from VA treatment, the question of causation becomes moot.  More importantly, since compensation under 1151 for blindness has not been established, the question of whether the Veteran's death was ultimately caused by his blindness becomes moot.  

Consideration has been given to the appellant's lay assertions that the Veteran's blindness was caused by VA treatment and ultimately caused his death.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the etiology of the Veteran's blindness falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Blindness can have many causes and requires medical testing and medical expertise to determine the etiology of the disorder.  Notably, the only directly relevant medical opinion of record is that of the April 2006 VA examiner who opined that the Veteran's blindness was caused by his diabetes.  As such, the Board finds the April 2007 VA medical opinion to be more probative.  

Service connection may also be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  38 C.F.R. § 3.312 (a) (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disability is due to disease or injury, which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d).

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  To constitute a contributory cause, it is not sufficient to show that the disability casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312.

Service treatment records show no complaints of, treatment for, or any diagnosis related to chronic obstructive lung disease or pneumonia while in service.  Significantly, upon separation in June 1961, physical examinations were devoid of complaints or observed symptoms related to the lungs.  See Service Treatment Records.  There is also no evidence of complaints, treatment, or diagnosis of chronic respiratory disorder until many years after service.  The appellant does not argue the contrary.

Instead, the appellant asserts that the Veteran may have been exposed to chemicals as a mechanic.  See September 2016 Appellate Brief and September 2011 Hearing Transcript.  However, despite all necessary development conducted by the AOJ, there is no objective evidence of record indicating exposure to chemicals as a mechanic.  With no disrespect intended, the appellant has been vague in her assertions.  She has not identified any specific chemical exposure or pointed to evidence establishing a link between any chemical exposure and the Veteran's respiratory disorder.

The appellant has also vaguely contended that the Veteran's respiratory disorder was a result of exposure to herbicide agents.  The Veteran's DD 214 does not support such a history.  Contrary to what the Veteran may have told her, there is no evidence that the Veteran served in Vietnam.  There isn't even a record of foreign service.  Exposure to herbicide agents cannot be presumed.  See 38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a)(6)(iii) (2016).  

Alternatively, even assuming the appellant could prove the Veteran's Agent Orange exposure, chronic obstructive lung disease and pneumonia are not presumed to be service connected based on herbicide exposure.  See 38 C.F.R. §3.309(e).  Thus, there is no objective medical evidence to create the necessary link between the Veteran's respiratory conditions and active service. 

In summary, there is no competent and probative evidence of record that demonstrates the Veteran's death resulted from VA surgery or treatment.  There is no evidence of chronic obstructive lung disease or pneumonia in service; and, there is no competent evidence of record linking these respiratory issues to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 

____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


